Citation Nr: 0328579	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  97-22 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected bipolar disorder.  

2.  Entitlement to service connection for a heart disorder, 
claimed as secondary to service-connected bipolar disorder.  



REPRESENTATION

Appellant represented by:	The American Legion







ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to January 
1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1996 RO decision, which denied service 
connection for hypertension and a heart disorder, claimed as 
secondary to service-connected bipolar disorder.  

In July 1999, the Board remanded the case to the RO for 
additional development.  



REMAND

In the July 1999 Remand, the Board directed, in part, that 
the veteran be afforded a VA examination to determine the 
nature and likely etiology of any hypertension or heart 
disorder.  The veteran subsequently underwent a physical 
examination in January 2000 and additional studies 
(electrocardiogram, echocardiogram, and chest X-ray study) in 
February 2000.  

The RO deemed the January 2000 examination report 
insufficient insofar as it was not entirely responsive to the 
questions posed by the Board.  Moreover, the comments by the 
examiner were made prior to the completion of the additional 
testing in February 2000.  Thus, additional comment by the VA 
examiner was sought and obtained in October 2002.  

However, the Board finds that the record is still ambiguous 
with regard to the nature and likely etiology of the 
veteran's hypertension and heart disorder.  

In the January 2000 report, the VA examiner diagnosed the 
veteran with arteriosclerotic heart disease, hypertensive 
cardiovascular disease, and hypertension, noting that 
hypertension could produce arteriosclerosis over time and 
lead to coronary artery disease.  

He opined that, if the veteran was agitated, his symptoms 
could be aggravated by his bipolar condition in the manic 
phase.  He stated that, while in the manic phase the 
veteran's blood pressure could be elevated and cause 
difficulty, possibly aggravating the arteriosclerotic heart 
disease.  The examiner also noted that, when the veteran's 
hypertension was well controlled, as he appeared to be, he 
did not know that it would produce any increase in his 
problems.  

In an October 2002 addendum to the examination report, the VA 
examiner reviewed the results of the additional testing, 
which showed heart disease.  The examiner also stated that 
manic depression was not the cause of high blood pressure.  
In terms of aggravation, however, he stated that hypertension 
would only be affected if the veteran was manic and over-
productive and that even then it might be normal.  

The comments and opinions of the VA examiner are not 
responsive to the questions posed in the Board Remand, in 
that they are largely speculative and indefinite.  The 
examiner failed to indicate the medical probability that the 
veteran's current conditions were either caused or aggravated 
by the service-connected bipolar disorder, and the increment 
of aggravation, if any.  

As noted by the veteran's representative in a September 2003 
written brief presentation, such noncompliance with Board 
directives was in violation of Stegall v. West, 11 Vet. App. 
268 (1998) (wherein the Court found that a remand by the 
Board conferred on the claimant the right to compliance with 
the remand orders and that the Board erred when it failed to 
insure compliance with the dictates of an earlier Board 
remand).  The Board agrees.  While the Board is sensitive to 
the fact that this case has been in appellate status for a 
lengthy period of time, it is felt that a remand is required.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law during the pendency of the veteran's appeal.  The VCAA 
essentially enhances the VA's obligation to notify him about 
his claims (i.e., what information or evidence is required to 
grant his claims) and to assist him to obtain evidence for 
his claims.  

Also as noted by the veteran's representative in the 
September 2003 statement, the veteran has not been adequately 
apprised of the VCAA and the responsibilities of the VA and 
claimant under that law, with regard to the claims of 
secondary service connection for hypertension and a heart 
disorder.  

Thus, the RO must ensure compliance with the notice and duty 
to assist provisions contained in the VCAA, to include 
sending any additional letters to the veteran or obtaining 
any additional medical or other evidence, as deemed 
appropriate.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In that regard, the RO must ensure that the veteran has been 
notified of what information or evidence was needed from him 
and what the VA has done and will do to assist him in 
substantiating his claims.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Further, the RO must also ensure that the veteran has been 
afforded the requisite time and opportunity to respond.  In 
so doing, the RO should be mindful of Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010, 2003 U.S. App. LEXIS 19540 (Fed. Cir. Sept. 22, 
2003), wherein the Court recently found that the 30-day 
period provided in 38 C.F.R. § 3.159(b)(1) to respond to a 
VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

The Court thus invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  This conclusion is similar to that one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file 
and take appropriate steps to ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  This includes issuing 
any additional letters to the veteran and 
obtaining any additional medical or other 
evidence as deemed appropriate, in regard 
to the duty to notify him of what 
information or evidence was needed from 
him and what the VA has done and will do 
to assist him in substantiating his 
claims of secondary service connection 
for hypertension and a heart disorder.  
All VCAA notice obligations must be 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO should return the 
January/February 2000 and October 2002 VA 
examination reports to the examiner for 
additional review and clarification.  The 
claims folder must be made available to 
the examiner for review.  The examiner 
should identify the etiological factor(s) 
in the development of the veteran's 
hypertension and heart disorder.  
Specifically, he should render diagnoses 
or opinions as to whether the veteran's 
service-connected bipolar disorder is 
causally or etiologically related to the 
development of either disorder, and he 
should comment on Dr. Chen's April 1994 
letter and Dr. Schiavone's April 1996 
letter.  The examiner should also furnish 
an opinion as to the medical probability 
that the currently demonstrated 
hypertension and heart disorder were 
either (1) caused by the service-connected 
bipolar disorder, or (2) aggravated by the 
service-connected bipolar disorder, i.e., 
an increase in severity or an exacerbation 
of symptoms and, if so, to what extent.  
If such aggravation is found, the 
increment should be identified and defined 
in terms of actual reported findings on 
examination.  

If the examiner is either unavailable or 
requires another physical examination of 
the veteran to answer the etiological 
questions posed, then the veteran should 
be afforded another VA examination in 
cardiology.  Such examination should be in 
accordance with the directives set forth 
in the July 1999 Board Remand (see page 4, 
paragraph 3).  

3.  Thereafter, the RO should readjudicate 
the veteran's claims of service connection 
for hypertension and a heart disorder, 
claimed as due to service-connected 
bipolar disorder.  In so doing, a 
determination should also be made as to 
whether service connection for 
hypertension and a heart disorder on the 
basis of aggravation within the meaning of 
Allen v. Brown, 7 Vet. App. 439 (1993) is 
warranted.  If the decision remains 
adverse to the veteran, the RO should 
provide him and his representative with a 
Supplemental Statement of the Case and the 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



